Case 3:20-cv-00578-TAD-KLH Document 58 Filed 01/27/21 Page 1 of 3 PageID #: 424




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                               MONROE DIVISION

 TAYLA GREENE,                                         CIVIL ACTION: 3:20CV-00578
 as administrator of the estate of decedent,
 RONALD GREENE

 VERSUS                                                JUDGE TERRY DOUGHTY

 TROOPER DAKOTA DEMOSS                                 MAG. JUDGE KAREN L. HAYES
 And MASTER TROOPER CHRIS
 HOLLINGSWORTH and MASTER
 TROOPER KORY YORK and
 SERGEANT FLOYD MCELROY and
 LIEUTENANT JOHN CLARY and CAPTAIN
 JOHN PETERS and DEPUTY SHERIFF
 CHRISTOPHER HARPIN and JOHN DOE
 CORPORATION 1-3

                                  NOTICE OF APPEAL

       Notice is hereby given that Captain John Peters, Lieutenant John Clary, and

 Seargent Floyd McElroy, Defendants in the above captioned matter, hereby appeal to the

 United States Court of Appeals for the Fifth Circuit from the final Judgment from an

 Order (Doc. No. 51) denying in part Defendants’ Original and Supplemental Motions to

 Dismiss, as briefed (Doc. Nos. 22, 30 & 43) entered in this action on the 29th day of

 December, 2020.

                                          Respectfully submitted,

                                          JEFF LANDRY
                                          Attorney General

                                          By: /s/ Brian D. Smith
                                                Brian D. Smith (#12151)
                                                Special Assistant Attorney General
                                                CASTEN & PEARCE, APLC
                                                Post Office Box 1180
                                                Shreveport, LA 71163-1180
                                                Telephone: (318) 221-3444
                                                Facsimile: (318) 221-8811
Case 3:20-cv-00578-TAD-KLH Document 58 Filed 01/27/21 Page 2 of 3 PageID #: 425




                                         bsmith@castenandpearce.com
                                    ATTORNEY FOR DEFENDANTS CAPTAIN
                                    JOHN PETERS, LIEUTENANT JOHN CLARY,
                                    AND SERGEANT FLOYD McELROY




                                       2
Case 3:20-cv-00578-TAD-KLH Document 58 Filed 01/27/21 Page 3 of 3 PageID #: 426




                                   CERTIFICATE OF SERVICE

       I do hereby certify that on January 27, 2021, I presented the foregoing Notice of

 Appeal to the Clerk of Court for uploading to the CM/ECF system and service on all parties

 through the CM/ECF system.

                                                  /s/Brian D. Smith
                                                     Brian D. Smith




                                             3
